This is a motion for leave to amend an application for a jury trial, in regard to certain assessments reported by the commissioners of estimate and assessment in the matter of the lay-out and widening of Thayer street. The applicant is the owner of two parcels of land situated on or near the street, as to which the commissioners have reported separate estimates for loss and damage above benefits received. The owner, being dissatisfied with the report, filed an application for a jury trial, in language sufficiently general to embrace both estimates. He now moves for leave to amend the application, so as to discontinue as to one, proceeding as to the other. The motion is *Page 52 
resisted on behalf of the City of Providence, on the ground that the report, as to each person entitled to make the application, is in the nature of a single judgment, which the application opens for revision by the jury. We find however, on looking into the Statute, that the commissioners are required, not only to report the names of all persons affected in their property by the report, but also "an apt and sufficient designation and description of the respective lots or parcels of land and tenements, hereditaments and premises aforesaid, with the loss and damage, benefit and advantage, to each as aforesaid." This implies that each separate parcel of land is a subject for separate assessment, or estimate for compensation. This being the case, we are of the opinion, that an owner who is satisfied as to one parcel and dissatisfied as to another, need not embrace more than the latter parcel in his application for jury trial, or, if he does embrace both, that he should, if he desires, have leave to discontinue by amendment as to the parcel in regard to which he does not see fit to persist.
The motion is also resisted on the ground, that the city has lost its opportunity, by lapse of time, to make application for jury trial in the matter of the parcel of land as to which the applicant desires to discontinue, as it it might have been done but for this application.
But the city was not precluded from so doing by this application, nor does it appear that it was induced not to do so, by any unfair practice on the part of the applicant, and therefor we think his request ought not to be prejudiced by the omission.
Leave to amend the application is allowed. *Page 53